Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 11/29/2018. 
Claims 1-20 are pending in the application.  
The information disclosure statements filed on 7/2/2021, 12/16/2020, 8/24/2020, 7/23/2020, 4/16/2020 and 11/29/2018 have been considered.
Claim Objections
Claim 4 and 15 are objected to because of the following informalities:  Per claims 4 and 15, it appears that at line 2 (claim 4) and line 3 (claim 15), “includes” needs to be “include.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1-20 are directed to an abstract idea. 
	Per claim 1, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The steps of generating a holo-entropy adaptive boosting model and determining can be pure mental processes. There is no detailed description explaining what the boosting model specifically is and how the model is generated in a particular manner.  Merely reciting generating a certain model does not automatically make the language less abstract.  The additional limitation, receiving data is mere data gathering for the mental step, specifically, the receiving is performed in order to gather data so that the obtained data can be used for the determination step, which is a necessary step for the determination.  The term, computer-implemented method, described in the preamble, is at best involved with a generic computer implementing the method. It is described at a high level of generality for applying or performing the abstract idea, therefore, it does not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Therefore, the additional limitations do not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the receiving step is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data gathering or outputting a result from data gathered and analysis is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely perform data gathering for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 1 is not patent eligible. 
 	Per claims 2-3 and 5-11, these claims are directed to the same idea itself as in claim 1, reciting details of the abstract idea, additional insignificant extra solution activities such as receiving the set of normal data for iterative mental steps of adding a new model and determination of a model weight, therefore, they do not integrate the abstract idea into a practical application without adding any other additional element that is significantly more. Therefore, the claims are rejected for the same reasons as in claim 1. 
	Per claim 12, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The steps of generating a holo-entropy adaptive boosting model and determining can be pure mental processes. There is no detailed description explaining what the boosting model specifically is and how the model is generated in a particular manner.  Merely reciting generating a certain model does not automatically make the language less abstract.  The additional limitation, receiving data is mere data gathering for the mental step, specifically, the receiving is performed in order to gather data so that the obtained data can be used for the determination step, which is a necessary step for the determination.  The term, computer-readable medim, described in the preamble, is at best involved with a generic computing component. It is described at a high level of generality for applying or performing the abstract idea, therefore, it does not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Therefore, the additional limitations do not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the receiving step is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data gathering or outputting a result from data gathered and analysis is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely perform data gathering for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 1 is not patent eligible. 
 	Per claims 13, 14, 16-19, these claims are directed to the same idea itself as in claim 12, reciting details of the abstract idea, additional insignificant extra solution activities such as receiving the set of normal data for iterative mental steps of adding a new model and determination of a model weight, therefore, they do not integrate the abstract idea into a practical application without adding any other additional element that is significantly more. Therefore, the claims are rejected for the same reasons as in claim 12. 
	Per claim 20, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper. The steps of generating a holo-entropy adaptive boosting model and determining can be pure mental processes. There is no detailed description explaining what the boosting model specifically is and how the model is generated in a particular manner.  Merely reciting generating a certain model does not automatically make the language less abstract.  The additional limitation, receiving data is mere data gathering for the mental step, specifically, the receiving is performed in order to gather data so that the obtained data can be used for the determination step, which is a necessary step for the determination.  The additional limitations a processor, memory described at a high level of generality for applying or performing the abstract idea, therefore, they do not indicate any integration of the abstract idea into a practical application as the mental steps are merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Therefore, the additional limitations do not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the receiving step is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data gathering or outputting a result from data gathered and analysis is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely perform data gathering for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 20 is not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chanda et al. (US 20200065212, hereafter Chanda) in view of Harshe (“Outliner detection using weighted Holoentropy,” IJSTM, 2016).
Per claim 1:
Chanda teaches:  A computer-implemented method for determining whether data is anomalous, the method comprising: generating a model using, at least in part, a set of normal data, wherein the model includes a plurality of models and associated model weights for combining outputs of the plurality of models (Chanda, see at least [0028] the detection framework may create a new special model based on the new pattern and add the new model to the set of models available for generating predictions; [0029] the ability to select and combine models, where each model represents a different pattern being followed by the data stream, enables the detection framework to more accurately forecast new data values for data streams that are affected by complex combinations of different patterns; [0030]  incorporate new models into the system to account for the new patterns or the changed patterns. In doing so, such embodiments will be able to adapt to new patterns in a way that preserves it's accuracy despite circumstances that vary over time; [0085] generating a final score from one or more scores associated with each selected forecast model that is associated with the new data value … calculating a weighted average of the one or more scores, selecting the mode of the one or more scores, and selecting the highest score out of the one or more scores; [0096] for each of the plurality of models, the anomaly detection server may generate a prediction value from the model and then generate a score for the model based on the prediction value and the data value). 
 	Chanda further teaches receiving additional data; and determining at least one of (a) whether the additional data is normal or abnormal relative to the set of normal data or (b) a score indicative of how abnormal the additional data is using, at least in part, the generated model  (Chanda, see at least [0024] determine whether the latest data value is (1) is likely to be anomalous (i.e., erroneous) and warrants further investigation or (2) is not likely to be anomalous but rather (a) is due to a new pattern that the detection framework needs to adjust to or (b) is caused by one or more external events that are outside of the organization's control; [0033]; [0038]; [0057] An anomaly detection module 222 may be programmed and/or configured to perform functionality associated with determining whether a value of a data stream is anomalous based on the data value's final score and the score threshold;  [0089]; [0101]); determining, using each of the plurality of holo-entropy models in the holo-entropy adaptive boosting model, a respective score; and combining the determined scores based, at least in part, on the model weight associated with each of the holo-entropy models (Chanda, see at least [0083] a score normalizer 504 may be programmed and/or configured to perform functionality associated with normalizing scores associated with each selected forecast model that is associated with the new data value … where the final score is determined by calculating a weighted average of the scores, if the retrieved data suggests that the accuracy of a particular model is lower for the current prediction, a weight that is applied to the score produced by the particular model may be adjusted (e.g., lowered) to adjust the impact of the particular model on the final score; [0084]; [0085] A final score determiner 506 may be programmed and/or configured to perform functionality associated with generating a final score from one or more scores associated with each selected forecast model that is associated with the new data value).
 	Chanda discloses the model generation is adaptive to new patterns, therefore, the models are regarded as adaptive boosting models.  It is noted that there is no description of holo-entropy adaptive boosting model recited in the claims. Chanda does not explicitly teach the model is particularly holo-entropy adaptive boosting model including a plurality of hold-entropy models. Harshe teaches such a holo-entropy adaptive boosting model (Harshe, see at least, page 455, holoentropy was used for outlier detection …dynamic entropy computation; page 452, To deal large scale data without requirement of any user defined parameter).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Harshe’s holoentropy model with Chanda’s predictive anomaly detection model system to modify Chanda’s system to combine the holoentropy model as taught by Harshe with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to machine training and anomaly detection.  Combining Harshe’s functionality with that of Chanda results in a system that incorporate the benefits of holoentropy model. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to use for outlier detection with dynamic entropy computation and “deal with large scale data without requirement of any user defined parameter (Harshe, see at least, page 455, holoentropy was used for outlier detection …dynamic entropy computation; page 452, To deal large scale data without requirement of any user defined parameter).”
	
 	7. The method of claim 1, wherein determining at least one of (a) whether the additional data is normal or abnormal relative to the set of normal data or (b) the score indicative of how abnormal the additional data includes: (Chanda, see at least [0024] determine whether the latest data value is (1) is likely to be anomalous (i.e., erroneous) and warrants further investigation or (2) is not likely to be anomalous but rather (a) is due to a new pattern that the detection framework needs to adjust to or (b) is caused by one or more external events that are outside of the organization's control; [0033]; [0038]; [0057] An anomaly detection module 222 may be programmed and/or configured to perform functionality associated with determining whether a value of a data stream is anomalous based on the data value's final score and the score threshold;  [0089]; [0101]); determining, using each of the plurality of holo-entropy models in the holo-entropy adaptive boosting model, a respective score; and combining the determined scores based, at least in part, on the model weight associated with each of the holo-entropy models (Chanda, see at least [0083] a score normalizer 504 may be programmed and/or configured to perform functionality associated with normalizing scores associated with each selected forecast model that is associated with the new data value … where the final score is determined by calculating a weighted average of the scores, if the retrieved data suggests that the accuracy of a particular model is lower for the current prediction, a weight that is applied to the score produced by the particular model may be adjusted (e.g., lowered) to adjust the impact of the particular model on the final score; [0084]; [0085] A final score determiner 506 may be programmed and/or configured to perform functionality associated with generating a final score from one or more scores associated with each selected forecast model that is associated with the new data value).
 	8. The method of claim 1, wherein: the additional data is associated with at least one behavior of a process or an alarm generated by at least one behavior of the process; and the set of normal data includes intended state information for the process associated with a baseline of behaviors for the process (Chanda, see at least [0027] the new data value may likely be an anomaly that warrants further investigation. Hence, detection framework may cause an alert to be generated and sent to the appropriate personnel, the alert indicating that the new data value is likely to be anomalous. If the final score does not exceed the score threshold, then the new data value is not likely to be anomalous; [0041] The anomaly detection server 104 may be communicatively coupled to the internal event data store 108. The internal event data store 108 may correspond to one or more data bases, files, and/or data structures in memory that are configured to store data of events that are occurring within the organization (i.e., internal events). For example, the internal event data store 108 may correspond to one or more, system logs, maintenance logs, and internal process monitors (e.g., internally maintained tools used to monitor internal processes) that store information about the state of software processes executing on server computers within the organization and/or maintenance logs that store information about the status of hardware within the organization; [0033] If the anomaly detection server 104 determines that the new data value is anomalous, the anomaly detection server 104 may cause the reporting/command service 110 to generate and send out an alert).
 	9. The method of claim 8, wherein the process is a system process executed in one or more virtual computing instances (Chanda, see at least [0048] the software modules may be located on a virtual machine or a container).
 	10. The method of claim 8, wherein at least one feature in the set of normal data comprises a connection on a port associated with the process (Chanda, see at least [0048], Additionally, some modules may be located on other devices such as a remote server or other local devices that are functionally connected to the server computer component(s) … the software modules may be located on a virtual machine or a container; [0090] a database failure, a misconfiguration, a job failure, a system failure, a power outage, or a network connection failure may cause one or more new data values to have a value of zero; [0103]).
 	11. The method of claim 1, further comprising, taking remedial action in response to determining the additional data is abnormal (Chanda, see at least [0045] where the command messages cause the one or more other computing devices to perform one or more actions based on the anomaly. Examples of actions may include halting/starting/restarting one or more software processes and/or restarting the one or more other computing devices. For instance, if the anomaly suggests that more software processes (e.g., web server processes) are needed to handle high traffic load to a website, the command message may include commands to start additional software processes).
Per claims 12, 18, and 19, they are the medium versions of claims 1, 7, and 8, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1, 7, and 8 above. 
Per claim 20, it is the system version of claim 1, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 1 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 2-6, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts of record, taken alone or in combination, do not teach the subject matters as a whole in claims 2 and 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US20210224599 is related to generating ensemble model created by combination of anomaly detection models from operation data that are normal or expected to be normal and calculating anomaly score;
 	US20180096261 is related to machine learning ensemble for anomaly detection and entropy based weightings for each algorithms;
 	US10459827 is related to anomaly detection using machine learning;
 	US10432652 is related to anomaly detection and likelihood scores generation;
 	US20190251251 is related to machine learning model and assigning weights to the inputs of the model; 
 	US20170279848 is related to score boosting for anomaly detection.
	Zhao et al. reference is related to entropy-based anomaly detection using management information base;
	Moorthy et al. reference is related to outlier detection via holoentropy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193